I believe that I speak on behalf of everyone here when I say that our hearts and prayers are with everyone in the small States of the Caribbean, now facing the devastating effects of a series of hurricanes. Our deepest sympathy and prayers are also with the people of Mexico, who have suffered immensely from the deadly earthquake on Tuesday.
Over the past few days, the words “we the peoples” have been echoed in the General Assembly many times. Thailand shares the view of Secretary-General Guterres and many Member States that we need to focus more on people and less on bureaucracy. The United Nations must be less about debates and more about actions that truly impact changes on the ground.
In the General Assembly this year, it is gratifying to hear world leaders focusing on people. The life, survival and prosperity of a nation depend on the quality of life of its people. When people live decent lives, they thrive and, in turn, nations and our planet prosper. On the other hand, if people still have to struggle in their daily lives, have nothing to eat, nowhere to sleep, no schooling or health-care access, then the advancement of nations would be an unrealizable ambition. That is why we must focus on people.
In fact, we have long focused on the people of Thailand. Our late King, His Majesty King Bhumibol Adulyadej, told us to listen to the people and to learn from them. He said that those living in the community know best about their conditions and needs. Development must not be top-down but bottom-up and must vary according to specific contexts. His Majesty laid the groundwork for the people-centred approach through the “sufficiency economy” philosophy, which stresses self-development and places emphasis on everyone’s potential to mould their own future and live in harmony with nature. When each person can contribute meaningfully to his or her community, the life of the nation will surely be good.
Based on the sufficiency economy philosophy, the Royal Thai Government envisions the lives of our people and the life of our nation as stable, prosperous and sustainable. Our key national frameworks, namely, the 2017 Constitution, the 20-year National Strategy Framework and the twelfth National Economic and Social Development Plan, have all been formulated to focus on people first. Thailand has stepped up efforts to put in place a decentralized area-based development policy to empower those who will be affected and create a space to appreciate local wisdom and knowledge.
At the same time, Thailand is seeking to utilize science, technology and innovation to strengthen human capabilities and foster an enabling environment in our development paradigm. Currently, we aim to build a value-based economy under the Thailand 4.0 policy. The value-based economy encompasses various types of economy: a circular economy, in which resources are utilized efficiently and in an environmentally friendly manner; a distributive economy, where development is inclusive; and an innovative economy, where growth springs from ideas and knowledge. The value-based economy under the Thailand 4.0 policy requires human wisdom even more than high technology. That is why we are focusing on our people and putting human life-cycle development as our priority.
Since 2002, we have successfully embarked upon our universal health coverage system. That system represents an investment in our people and our future. At present, 99.87 per cent of the population enjoys some kind of health coverage. The Universal Health Coverage system has helped prevent more than 100,000 households from falling into poverty over the past decade. As Chair of the Foreign Policy and Global Health Initiative, Thailand will present a draft resolution at this session of the General Assembly to mark 12 December as World Universal Health Coverage Day. We hope to receive support from Member States in that regard.
Another recent example of how we focus on people is our national strategy to eliminate HIV/AIDS. By 2030, Thailand aims to reduce new HIV infections, lower the number of HIV/AIDS-related deaths and reduce discrimination related to HIV and gender. We are also proud to say that in 2016 the World Health Organization recognized Thailand as the first country in Asia, and the second country in the world, to eliminate mother- to-child transmission of HIV and syphilis.
The world is going through a critical time and is facing a series of shared challenges, such as extremism, terrorism, ongoing conflicts and irregular migration, along with environmental degradation, climate change and natural disasters. Another grave concern is the nuclear threat, which is looming over us and feels more real now than ever before. It is at times like this that humankind is truly being tested. Two days ago Thailand signed and deposited our instrument of ratification to the Treaty on the Prohibition of Nuclear Weapons. We are proud to be among the first countries to do so. We wish to call on others to do the same. By doing so, we are sending a message to our children and grandchildren that we care.
Thailand shares the international community’s grave concern about the situation on the Korean peninsula, where we encourage all parties to find a peaceful solution, along with the full implementation of Security Council resolutions.
Thailand is also deeply concerned about ongoing violence and conflicts elsewhere in the world, including the situation in Rakhine state, which recently caused hundreds of thousands of people to leave their homes. We are fully aware of the complexities of humanitarian situations, which cannot be solved overnight. Those situations call for long-term political and socioeconomic solutions. Sustaining peace and sustaining development must go hand in hand.
In order to enable people to have decent lives, we must build inclusive societies where everyone has a sense of belonging and feels that his/her voice is heard and their views taken into consideration. We must empower the most vulnerable in our societies — those suffering in poverty, women, children and persons with disabilities — and leave no one behind. Their rights and dignity must be respected. They must be protected by law and have equal access to justice. Only then can we realize a truly inclusive society with sustainable peace and development.
To sum up, my delegation would like to leave the Assembly with three key messages.
First, multilateralism and the United Nations in particular, has a great role to play in fostering the quality of our people’s lives. The United Nations must take transformative steps to live up to today’s reality and expectations. Development programmes, financial and technical assistance, peace operations, security sanctions, resource mobilization, and environmental protection programmes must all truly enhance the quality of life of the people. The work of the United Nations must have real impact on the ground. The United Nations must be able to identify challenges based on the needs and particular situations of each country, and must be able to adapt its work in a responsive and flexible manner. It must also address the root cause of each problem, especially by addressing structural gaps and focusing more on prevention rather than on curing symptoms.
We look forward to hearing more details on the United Nations development system reform and how it would impact action on the ground, enhance resource efficiency and synergize the work of regional commissions and United Nations country teams. We also wish to hear about innovative resource mobilization and enhanced partnerships with all stakeholders, especially the private sector, academia and civil society. Partnerships, particularly with science, technology and innovation communities, would bring about the transformative push that is required in order to achieve the Sustainable Development Goals (SDGs).
Secondly, we must learn to mobilize each of our diverse individual strengths. We must ensure that local wisdom and community knowledge are appreciated and integrated into our efforts. We must create a culture of partnerships that is based on mutual trust and respect. For our part, Thailand recognizes and appreciates the diversity of strengths of each stakeholder. We value the sharing of knowledge and experiences. It is in that spirit that Thailand has launched the sufficiency economy philosophy for the SDGs partnership so as to encourage the sharing of the sufficiency economy philosophy in advancing the SDGs. As part of our efforts to promote South-South cooperation, last year Thailand supported the reopening of the United Nations Office for South- South Cooperation for Asia and the Pacific in Thailand and has provided human resources to the Office.
Last but not least, focusing on people is not only about working on their external conditions. The first step of a successful transformation is to work on their mindsets, especially those of children and youth. We must not forget them, and their voices must be heard — the future belongs to them. Therefore, we must ensure that children today grow up to become citizens of the world with global mindsets.
Everyone can be an agent of change. If people have a decent life and feel content with what they have, eventually they will want to give and share. Our role as Governments is to support people, create an environment that enables them to be able to give and share, and let people drive change.